DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 23 June 2021 has been considered and entered. Accordingly, claims 1-8 are pending in this application. Claims 1-8 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
As to claim 5, the claim as amended recites “the table includes a first table and a second table.” Based on the dependency from claim 1, “the table” is created from a single SQL statement. Applicant’s specification does not appear to provide support for a single table including both a first and second table as now claimed, nor has Applicant identified where they believe this newly added limitation is supported in the original disclosure. Furthermore, “the table”, which includes two tables (i.e. the first table and the second table), would need to be made via a single SQL statement, i.e. the SQL statement of the second instruction from parent claim 1. As stated in the non-final rejection, Applicant’s specification does not disclose a single SQL statement that generates multiple tables, let alone two tables from a single table as claimed in claim 5. Applicant’s specification only appears to describe storing identification names in separate tables using a separate SQL statement, not the same SQL statement. See [0091] and [0221] as originally filed with respect to SWP statements 230A and 230B. See also corresponding Fig. 22 #230A and #230B of Applicant’s disclosure clearly creating two independent tables from two separate SQL statements. 
As such, claim 5 contains new matter and is rejected under 35 USC §112(a) accordingly.

As to claim 6, the claim inherits the deficiencies of claim 5 under 35 USC §112(a) without curing them and is accordingly rejected under 35 USC §112(a) for the same reasons as claim 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Knote et al. (previously presented)(US 8,819,068 B1), hereinafter Knote, in view of Saxon (previously presented)(‘Creating Multiple Tables in a Single Transaction’. 17 December 2015 [retrieved on 24 March 2021]. Retrieved from the Internet:< https://blogs.oracle.com/sql/creating-multiple-tables-in-a-single-transaction>).

As to claim 1, Knote discloses a control system comprising:
a controller configured to access a database (Fig. 1; #112, 114; Col. 8, Lines 25-40, Database servers, i.e. controllers, access associated databases.); and
a development support device  that communicates with the controller (Figs. 1 & 4; #110, 112; Col. 12, Lines 43-50, A DB System Management Computing device 110, i.e. a development support device, communicates with the database server (controller) such as by sending database operation instructions, e.g. to create a table.), wherein the development support device includes:
a first processor (Fig. 10; Col. 18, Lines 3-11); and
a first memory (Fig. 10; Col. 18, Lines 3-11) that stores a development support program that, when executed, causes the first processor to support development of a control program for the controller (Figs. 1 & 4, #102; A User Interface Module 102, i.e. a development program is installed on the device 110 (development support device), and ultimately controls how the database management application (control program) on the database server/controller will operate to access a connected database.), the controller includes:
a second processor (Fig. 1, #112; Col. 17, Line 66-Col. 18, Line 11); and
a second memory (Fig. 1, #112; Col. 17, Line 66-Col. 18, Line 11) that stores the control program that, when executed, causes the second processor to control a target apparatus (Col. 4, Line 58-Col. 5, Line 5 Col. 8, Lines 25-40, Database applications, i.e. control programs, such as a database management application which controls a target database 114, i.e. a target apparatus.), wherein 
the development support program comprises  a first instruction  to accept, as setting information, a setting for designating collection target variables from among variables included in the control program (Figs. 3-4, #404; Col. 9, Lines 48-62; Col. 10, Lines 7-11; UI module 102 accepts user setting information such as designating columns from a received list, i.e. setting collection target variables from the received list, the user would like to have in the table from among other variables in the control program as specified in the UI and template which generates it (Fig. 3; Col. 6, Lines 35-48) such as schema name, rows count, etc. Target variables selected are received and validated by the control program, e.g. DBMA 116, thus the target variables are those included in the control program since knowledge of them and their use for individual databases must be known to enable validation (Col. 13, Lines 44-67)), and a setting for designating an identification name, on the database, of each of the collection target variables (Fig 8, #834; Col. 10, Lines 8-11; Col. 15, Lines 25-28 and 37-40, Entering the columns includes at least entering the column names, i.e. identification names for each collection target variable.), and 
a program, stored in the second memory or the development support program, comprises a second instruction to output  a database instruction for creating, on the database, a table in which the collection target variables are stored, based on an identification name on the database, the identification name being specified in the setting information, and a data type on the database, the data type corresponding to the identification name (Fig 8, #834; Col. 10, Lines 8-11; Col. 14, Lines 8-23; Col. 15, Lines 25-28 and 37-40; DBMA 116 of the database server (controller) generates database instructions such as DDL in a database language syntax. A table is created having columns with the column names, e.g. as demonstrated in Fig 8 with a past table creation, with each column having an associated data type with each column name (e.g. CHAR(10) with AISN and RELATED_ASIN columns) as also shown in Fig. 8.).
database instructions such as in a DDL database language syntax (Col. 14, Lines 8-23) from the generation module comprises an SQL statement.
However, Saxon discloses creating database tables using a SQL statement comprising DDL instructions (Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A single SQL query, e.g. as part of a “CREATE SCHEMA” command, can create multiple tables via multiple DDL commands therein.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Knote with the teachings of Saxon by modifying Knote such that the DDL database instructions generated by Knote are more specifically SQL DDL database instructions such as those disclosed by Saxon. At least because both Knote and Saxon disclose utilization Oracle databases (Knote, Col. 7, Lines 11-18; Saxon, Pg. 4, Line 35-Pg. 5, Line 9), and because it is well-known to implement DDL operations against a relational database of Knote (Knote, Col. 4, Lines 33-34; Col. 6, Lines 62-65), said artisan would have been motivated to make the modification so as to enable execution of the DDL database instructions of Knote against a relational database, such as by Oracle, with a reasonable expectation of success of creating a relational database table as done by both Knote and Saxon.


As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Knote, as previously modified with Saxon, discloses wherein the development support program comprises a third instruction to display a data type of each collection target variable, based on an event that the collection target variable is set (Knote, Fig. 8, #834, Col. 10, Lines 25-43, All information entered for a create table request can be displayed, including set column information specifying data types for each column, e.g. CHAR(10) with AISN and RELATED_ASIN columns.).

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Knote, as previously modified with Saxon, discloses wherein the development support program comprises a fourth instruction to further accept a setting for designating a primary key from among the designated collection target variables (Knote, Fig. 3, #358; Col. 9, Lines 53-58; Col. 10, Lines 41-43).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Knote, as previously modified with Saxon, discloses wherein, when the designated collection target variables include a structural body, the development support program comprises a fifth instruction to accept designation of an identification name, on the database, of each member included in the structural body (Knote, Fig 8, #834; Col. 10, Lines 8-11; Col. 15, Lines 25-28 and 37-40, When entering column information, i.e. target variables that include a structural body of columns, the columns include at least entering the column names, i.e. identification names for each member/column.).

As to claim 5, the claim is rejected for the same reasons as claim 4 above. In addition, Knote, as previously modified with Saxon, discloses wherein the table includes a first table and a second table (Knote, Col. 10, Lines 8-19; Col. 14, Lines 8-23, A created table can include some columns to be secure and visible to only a certain class of user, thus being a table with a second table of columns available to all and a first table of those columns only visible to selected users.), and the second instruction comprises:
a sixth instruction to generate a first SQL statement so as to register the identification name determined for each variable different from the structural body in the first table (Knote, Col. 10, Lines 8-19; Col. 14, Lines 8-23, Identification names and corresponding variable data for each column to be visible only to selected users, i.e. different from the columns (structural body) of the second table, are stored in the first table via user entries and eventual DDL statements to create the tables; Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A SQL command can include a SQL statement to create tables and a SQL statement to add constraints to columns of the tables (e.g. constraint…), i.e. register identification names for each variable (i.e. the constraints) different from a structural body.); and
a seventh instruction to generate  a second SQL statement so as to register the identification name determined for each member of the structural body in the second table (Knote, Col. 10, Lines 8-19; Col. 14, Lines 8-23, Identification names and corresponding variable data for each column to be visible to all users, i.e. for each columns (each member of the structural body), are stored in the second table via user entries and eventual DDL statements to create the tables.; Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A SQL command can include a SQL statement to create tables columns and column names (e.g. create table…), i.e. identification names corresponding to each column (i.e. registering the identification names for each member of the structural bodies)).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Knote, as previously modified with Saxon, by further modifying Knote such that the database instructions generated by the generation module of Knote to form a table with first and second tables therein corresponding to visibility constraints on the columns of the table are generated as SQL statements as similarly disclosed by Saxon such that a SQL statement registers the columns and corresponding names (identification names for each member of the structural body) in at least the second table and registers the columns to be constrained by visibility (using constraints SQL statements for the identification name (column) for each variable indicating constrained visibility) in at least the first table to form the table with a sub-table of visibly restricted columns in Knote. The motivation to do so would have been to enable a user of Saxon to issue multiple tables and SQL statements as part of a larger single SQL statement to enable more efficient rollback, e.g. deletion of schema objects (Knote, Col. 2, Lines 1-5), of multiple created tables created by a user of Knote should a creation failure occur (Saxon, Pg. 4, Lined 36-45) such as upon validation (Knote, Col. 11, Lines 7-25).

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Knote, as previously modified with Saxon, discloses wherein the second instruction comprises an eighth instruction to add, to the first SQL statement, an instruction code for registering the identification name of the structural body as a foreign key in the first table (Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A single SQL query, can create multiple tables with different columns and column names, i.e. identification names corresponding to columns (structural bodies) in a first table, and collection target variables corresponding to columns in a second table. These are connected via a foreign key for a structural body, e.g. order_id column.).
The reasons and motivations for combining the teachings of Knote and Saxon are the same as previously set forth with respect to claim 5 above.

As to claim 7, Knote discloses a controller configured to access a database (Fig. 1; #112, 114; Col. 8, Lines 25-40, Database servers, i.e. controllers, access associated databases.) and configured to communicate with a development support device (Figs. 1 & 4; #110, 112; Col. 12, Lines 43-50, A DB System Management Computing device 110, i.e. a development support device, communicates with the database server (controller) such as by sending database operation instructions, e.g. to create a table.) configured to support development of a control program (Fig. 2, Col. 12, Lines 21-27, Instructions are developed on device 110 including parameters and requests of the user, such as table creation, thus developing a control program to generate a table along with associated parameters. As the development support device is not claimed, only the controller, it and its features, e.g. supporting development of a control program, do not carry patentable weight. MPEP §2111.04.), the controller comprising:
a processor (Fig. 1, #112; Col. 17, Line 66-Col. 18, Line 11); and
a memory (Fig. 1, #112; Col. 17, Line 66-Col. 18, Line 11) that stores the control program (Col. 12, Lines 19-27 and 42-50; Col. 13, Lines 44-49, The controller receives table parameters, i.e. setting information, and a table generation request, i.e. a control program, from the developments support device 110.) and a generation program (Col. 8, Lines 25-40, A generation program such as a database management application which controls a target database 114 in part by generating database instructions such as DDL instructions to provide to the database.) which are executed by the processor (Fig. 1, #112; Col. 17, Line 66-Col. 18, Line 11), wherein:
the controller receives a setting information and the control program from the development support device (Col. 12, Lines 19-27 and 42-50; Col. 13, Lines 44-49, The controller receives table parameters, i.e. setting information, and a table generation request, i.e. a control program, from the developments support device 110.), the development support device comprising a processor configured to execute (Fig. 10; Col. 18, Lines 3-11)a development support program to support development of the control program (Figs. 1 & 4, #102; A User Interface Module 102, i.e. a development program is installed on the device 110 (development support device).), the development support program comprising  a first instruction to accept, as setting information, a setting for designating collection target variables from among variables included in the control program (Figs. 3-4, #404; Col. 9, Lines 48-62; Col. 10, Lines 7-11; UI module 102 accepts user setting information such as designating columns from a received list, i.e. setting collection target variables from the received list, the user would like to have in the table from among other variables in the control program as specified in the UI and template which generates it (Fig. 3; Col. 6, Lines 35-48) such as schema name, rows count, etc.), and a setting for designating an identification name, on the database, of each of the collection target variables (Fig 8, #834; Col. 10, Lines 8-11; Col. 15, Lines 25-28 and 37-40, Entering the columns includes at least entering the column names, i.e. identification names for each collection target variable.);
the control program comprises a second instruction to control a drive apparatus as a control target in accordance with the control program received from the development support device (Col. 12, Lines 19-27 and 42-50; Col. 13, Lines 44-49, E.g. a table generation request is received as part of the instructions.); and
the generation program comprises a third instruction to output  database instruction for creating, on the database, a table in which the collection target variables are stored, based on an identification name on the database, the identification name being specified in the setting information received from the development support device, and a data type on the database, the data type corresponding to the identification name (Fig 8, #834; Col. 10, Lines 8-11; Col. 14, Lines 8-23; Col. 15, Lines 25-28 and 37-40; DBMA 116 of the database server generates database instructions such as DDL in a database language syntax. A table is created having columns with the column names, e.g. as demonstrated in Fig 8 with a past table creation, with each column having an associated data type with each column name (e.g. CHAR(10) with AISN and RELATED_ASIN columns) as also shown in Fig. 8.).
Knote does not specifically disclose the outputted database instructions such as in a DDL database language syntax (Col. 14, Lines 8-23) from the generation module comprises an SQL statement.
However, Saxon discloses creating database tables using a SQL statement comprising DDL instructions (Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A single SQL query, e.g. as part of a “CREATE SCHEMA” command, can create multiple tables via multiple DDL commands therein.). 
(Knote, Col. 7, Lines 11-18; Saxon, Pg. 4, Line 35-Pg. 8, Line 9), and because it is well-known to implement DDL operations against a relational database of Knote (Knote, Col. 4, Lines 33-34; Col. 6, Lines 62-65), said artisan would have been motivated to make the modification so as to enable execution of the DDL database instructions of Knote against a relational database, such as by Oracle, with a reasonable expectation of success of creating a relational database table as done by both Knote and Saxon.
Additionally, while the prior art discloses “a development support device configured to support development of a control program”, “the development support device comprising a processor configured to execute a development support program to support development of the control program, the development support program comprising  a first instruction to accept, as setting information, a setting for designating collection target variables from among variables included in the control program, and a setting for designating an identification name, on the database, of each of the collection target variables”, these features describe aspects of the development support device and not the controller which is actually being claimed. As such, the cited aspects of the development support device do not limit the scope of the controller being claimed as they are separate entities. Accordingly, the above cited features do not carry 

As to claim 8, Knote discloses a control method for a controller configured to access a database (Fig. 1; #112, 114; Col. 8, Lines 25-40, Database servers, i.e. controllers, access associated databases.) and configured to communicate with a development support device (Figs. 1 & 4; #110, 112; Col. 12, Lines 43-50, A DB System Management Computing device 110, i.e. a development support device, communicates with the database server (controller) such as by sending database operation instructions, e.g. to create a table.) configured to support development of a control program (Fig. 2, Col. 12, Lines 21-27, Instructions are developed on device 110 including parameters and requests of the user, such as table creation, thus developing a control program to generate a table along with associated parameters. As the development support device is not claimed, only a method to communicate with a development support device, it and its features, e.g. supporting development of a control program, do not carry patentable weight. MPEP §2111.04.), the control method comprising:
receiving a setting information and the control program from the development support device (Col. 12, Lines 19-27 and 42-50; Col. 13, Lines 44-49, The controller receives table parameters, i.e. setting information, and a table generation request, i.e. a control program, from the developments support device 110.), the development support device comprising a processor configured to execute a development support program  to support development of the control program e, the development support program comprising  an instruction e to accept, as setting information, a setting for designating collection target variables from among ; 
controlling a drive apparatus as a control target in accordance with the control program received from the development support device (Col. 12, Lines 19-27 and 42-50; Col. 13, Lines 44-49, E.g. a table generation request is received by the database server(s) to control corresponding a databases 114, i.e. drive apparatuses, such as by creating a table thereon.); and
outputting  database instruction for creating, on the database, a table in which the collection target variables are stored, based on an identification name on the database, the identification name being specified in the setting information received from the development support device, and a data type on the database, the data type corresponding to the identification name (Fig 8, #834; Col. 10, Lines 8-11; Col. 14, Lines 8-23; Col. 15, Lines 25-28 and 37-40; DBMA 116 of the database server (controller) generates database instructions such as DDL in a database language syntax. A table is created having columns with the column names, e.g. as demonstrated in Fig 8 with a past table creation, with each column having an associated data type with each column name (e.g. CHAR(10) with AISN and RELATED_ASIN columns) as also shown in Fig. 8.).
Knote does not specifically disclose the outputted database instructions such as in a DDL database language syntax (Col. 14, Lines 8-23) from the generation module comprises an SQL statement.
However, Saxon discloses creating database tables using a SQL statement comprising DDL instructions (Saxon, Pg. 2, Lines 1-24; Pg. 4, Lines 42-45; Pg. 5, Lines 1-33; A single SQL query, e.g. as part of a “CREATE SCHEMA” command, can create multiple tables via multiple DDL commands therein.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Knote with the teachings of Saxon by modifying Knote such that the DDL database instructions generated by Knote are more specifically SQL DDL database instructions such as those disclosed by Saxon. At least because both Knote and Saxon disclose utilization Oracle databases (Knote, Col. 7, Lines 11-18; Saxon, Pg. 4, Line 35-Pg. 8, Line 9), and because it is well-known to implement DDL operations against a relational database of Knote (Knote, Col. 4, Lines 33-34; Col. 6, Lines 62-65), said artisan would have been motivated to make the modification so as to enable execution of the DDL database instructions of Knote against a relational database, such as by Oracle, with a reasonable expectation of success of creating a relational database table as done by both Knote and Saxon.
Additionally, while the prior art discloses “a development support device configured to support development of a control program” and “the development support device comprising a processor configured to execute a development support program to support development of the control program, the development support program comprising an instruction to accept, as setting information, a setting for designating collection target variables from among variables included in the control program, and a setting for designating an identification name, on the database, of each of the collection target variables;” the development support device is not being claimed, rather a control method of a controller. The details of the development support device are not part of and do not change the method steps of the claimed control method. As .

Response to Arguments
Applicant's arguments filed 23 June 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 6, with respect to the objections to the Specification have been fully considered. In view of Applicant’s amendments to claim 5 changing the scope, the objection has been withdrawn. However, Applicant’s amendments have instead raised the issue of new matter set forth in the rejection of claim 5 above. 

(b)	Applicant’s arguments, see pages 7-8, with respect to the interpretation of claim limitations under 35 USC §112(f) have been fully considered. In view of Applicant’s amendments to the claims, the limitations are no longer interpreted under 35 USC §112(f).

(c)	Applicant’s arguments, see pages 9-10, with respect to the rejections of claims 6-8 under 35 USC §112(b), have been fully considered. In view of Applicant’s amendments to the claims, the rejections of claims 6-8 under 35 USC §112(b), have been withdrawn.

	Applicant’s arguments have been fully considered but are not persuasive. It is unclear how this argument actually ties to the limitation being argued and what is actually recited in the rejection. Applicant argues to the create table interface 340 being on the user device 104, but has completely neglected the fact the that UI module 102 relied upon in the rejection, and which Applicant admits accepts settings, is clearly stored on the computing device 110 which is interpreted in the rejection as the development support device. Thus, UI module 102 is a development support program accepting setting information on a development support device as claimed. Even if it were interpreted as being on a client device, nothing in the claim prevents the client device as also being considered part of the development support device. 
At page 13, Applicant then argues that Knote fails to disclose that the UI module 102 receives a setting for designating collection target variables with which to populate the acquired columns in the created tables, that the column names are not collected from a control program but instead being provided as a list.

At page 13, Applicant argues that Saxon fails to cure the deficiencies of Knote, and that no combination of Knote and Saxon teaches or suggest the argued limitation above as recited in claims 1, 7, and 8.
Applicant’s arguments have been fully considered but are not persuasive for the reasons set forth with respect to Knote above. Furthermore, it is noted that claims 7 and 8 are of much broader scope than claim 1 as the argued features of the development support device do not carry patentable weight in claims 7 and 8 since they are not part of the controller claimed in claim 7, nor part of the method being performed in claim 8. Thus, assuming arguendo that Knote did not teach the limitation at issue above, which Knote does teach, claims 7 and 8 would still be properly rejected as the limitation does not need to be rejected by the prior art in these two claims as it does not carry patentable weight as per MPEP §2111.04.


	As to (e), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (d) above with respect to claim 1, and also for the respective reasons set forth in the rejections of claims 2-6 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/             Primary Examiner, Art Unit 2167